
	
		II
		110th CONGRESS
		1st Session
		S. 1444
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2007
			Mrs. Clinton introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide for free mailing privileges for personal
		  correspondence and parcels sent to members of the Armed Forces serving on
		  active duty in Iraq or Afghanistan.
	
	
		1.Short titleThis Act may be cited as the
			 Supply Our Soldiers Act of
			 2007.
		2.Postal benefits
			 program for members of the Armed Forces serving in Iraq or Afghanistan
			(a)Availability of
			 postal benefitsThe Secretary
			 of Defense, in consultation with the United States Postal Service, shall
			 provide for a program under which postal benefits are provided to qualified
			 individuals in accordance with this section.
			(b)Qualified
			 individualIn this section,
			 the term qualified individual means a member of the Armed Forces
			 on active duty (as defined in section 101 of title 10, United States Code)
			 who—
				(1)is serving in Iraq
			 or Afghanistan; or
				(2)is hospitalized at
			 a facility under the jurisdiction of the Department of Defense as a result of a
			 disease or injury incurred as a result of service in Iraq or
			 Afghanistan.
				(c)Postal benefits
			 described
				(1)VouchersThe
			 postal benefits provided under the program shall consist of such coupons or
			 other similar evidence of credit, whether in printed, electronic, or other
			 format (in this section referred to as a voucher), as the
			 Secretary of Defense, in consultation with the Postal Service, shall determine,
			 which entitle the bearer or user to make qualified mailings free of
			 postage.
				(2)Qualified
			 mailingIn this section, the term qualified mailing
			 means the mailing of a single mail piece which—
					(A)is first-class mail (including any
			 sound-recorded or video-recorded communication) not exceeding 13 ounces in
			 weight and having the character of personal correspondence or parcel post not
			 exceeding 10 pounds in weight;
					(B)is sent from
			 within an area served by a United States post office; and
					(C)is addressed to a
			 qualified individual.
					(3)Coordination
			 rulePostal benefits under the program are in addition to, and
			 not in lieu of, any reduced rates of postage or other similar benefits which
			 might otherwise be available by or under law, including any rates of postage
			 resulting from the application of section 3401(b) of title 39, United States
			 Code.
				(d)Number of
			 vouchersA member of the
			 Armed Forces shall be eligible for one voucher for every second month in which
			 the member is a qualified individual.
			(e)Limitations on
			 use; durationA voucher may not be used—
				(1)for more than a
			 single qualified mailing; or
				(2)after the earlier
			 of—
					(A)the expiration
			 date of the voucher, as designated by the Secretary of Defense; or
					(B)the end of the one-year period beginning on
			 the date on which the regulations prescribed under subsection (f) take
			 effect.
					(f)RegulationsNot
			 later than 30 days after the date of the enactment of this Act, the Secretary
			 of Defense (in consultation with the Postal Service) shall prescribe such
			 regulations as may be necessary to carry out the program, including—
				(1)procedures by
			 which vouchers will be provided or made available in timely manner to qualified
			 individuals; and
				(2)procedures to
			 ensure that the number of vouchers provided or made available with respect to
			 any qualified individual complies with subsection (d).
				(g)Transfers to
			 postal service
				(1)Based on
			 estimatesThe Secretary of Defense shall transfer to the Postal
			 Service, out of amounts available to carry out the program and in advance of
			 each calendar quarter during which postal benefits may be used under the
			 program, an amount equal to the amount of postal benefits that the Secretary
			 estimates will be used during such quarter, reduced or increased (as the case
			 may be) by any amounts by which the Secretary finds that a determination under
			 this section for a prior quarter was greater than or less than the amount
			 finally determined for such quarter.
				(2)Based on final
			 determinationA final determination of the amount necessary to
			 correct any previous determination under this section, and any transfer of
			 amounts between the Postal Service and the Department of Defense based on that
			 final determination, shall be made not later than six months after the end of
			 the one-year period referred to in subsection (e)(2)(B).
				(3)Consultation
			 requiredAll estimates and determinations under this subsection
			 of the amount of postal benefits under the program used in any period shall be
			 made by the Secretary of Defense in consultation with the Postal
			 Service.
				(h)FundingOf
			 the amounts authorized to be appropriated for the Department of Defense for
			 fiscal year 2008 for military personnel, $10,000,000 shall be for postal
			 benefits provided in this section.
			
